Citation Nr: 1452397	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 14, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987 and January 2004 to April 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

When this case was before the Board in May 2011, it was decided in part and remanded in part.  While the case was in remand status, an August 2012 rating decision increased the Veteran's PTSD rating to 70 percent, effective May 14, 2012.  This did not satisfy the Veteran's appeal.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.

2.  Throughout the period of the claim, the Veteran's hearing impairment has been no worse than Level I in the right ear and Level II in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD warrants a rating of 70 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in letters mailed in July 2008 and April 2009 prior to the initial adjudication of the claims.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected disabilities, most recently in July 2011 and May 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  Additionally, in October 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Factual Background and Analysis

PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

In the October 2008 rating decision on appeal, the RO granted an increased rating of 50 percent for the Veteran's PTSD, effective August 25, 2008.  As noted above, an August 2012 rating decision increased the Veteran's PTSD rating to 70 percent, effective May 14, 2012.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment of functioning score (GAF) of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF score of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records and VA examination reports reveal GAF scores ranging from 50 to 63, which are indicative of mild to serious symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's outpatient treatment reports from the Columbia VA Medical Center (VAMC), for the period of June 2008 to June 2012 show a consistent history of psychiatric treatment throughout the period.  Additionally, the Veteran's outpatient treatment reports show he has consistently reported several significant symptoms and impairment, which include: continuous depressed mood, anhedonia, intrusive thoughts, poor sleep/nightmares, avoidance of stimuli, irritability, chronic mood impairment, isolation, and a constricted affect.

The Veteran was afforded a VA examination in August 2008.  He complained of depression, social isolation, hypervigilance, sleep impairments/nightmares, intrusive thoughts, exaggerated startle, and poor work performance.  The examiner found the Veteran noticeably anxious during the examination.  The examiner stated the Veteran had never been married, but had custody of his two children.  The Veteran reported having poor socialization with his family, which was corroborated by statements from his daughter, mother and girlfriend.  The Veteran was noted to be working as a civilian for the Army Reserves.  He indicated he was experiencing problems with co-workers and was performing poorly at work.  The examiner found the Veteran had an anxious affect and stated the Veteran's attention was mildly impaired.  However, the Veteran's insight, speech, and appearance were found to be normal.  He was also noted to be oriented to person, place, month, year, and time.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 54.

The Veteran's girlfriend, daughter, and mother have submitted statements, which indicate the Veteran is socially withdrawn and agitated.  His daughter, in an August 2008 statement, noted "drastic changes" in her father's behavior.  She stated the Veteran alienates himself at times, forgets important appointments, and experiences dramatic mood swings.  

The Veteran underwent another VA examination in January 2009.  At that time, the Veteran reported poor sleep with difficulty initiating and maintaining sleep, nightmares, irritability, intrusive thoughts, difficulty concentrating, and memory impairments.  The examiner indicated the Veteran was prescribed Trazodone and Sertraline.  The Veteran denied suicidal or homicidal ideations.  The Veteran reported being counseled at work, as a result of his performance deficits, and also reported difficulty with coworkers.  Additionally, he denied participating in any social or recreational activities.  The examiner stated the Veteran was appropriately dressed and groomed.  His speech was clear, coherent and goal directed.  Thought process was described as linear and devoid of delusional content.  The Veteran's affect was described as blunted and his mood was dysphoric, but the examiner found no evidence of a thought disturbance.  The examiner also indicated the Veteran's insight and judgment were adequate.  The Veteran was again diagnosed with PTSD, and the examiner assigned a GAF score of 50.  

The Veteran was afforded a third VA examination in August 2009.  The examiner assessed the Veteran's GAF score at that time as 52.  In sum, the Veteran again reported the above noted symptoms from his prior examinations, to include sleep disturbances, intrusive thoughts, nightmares, flashbacks, hypervigilance, exaggerated startle, difficulty in crowds, mood swings, anger problems, depressed mood, feelings of hopelessness, isolation, inability to establish relationships, work performance impairments, and memory lapses. 

In June 2011, the Veteran underwent a fourth VA examination.  The examiner reviewed the Veteran's claims file, and discussed his outpatient treatment and medication management.  The Veteran reported nightmares, with crying spells 2-3 times a week.  He stated he has difficulty falling back to sleep after a nightmare.  He also stated he is frequently irritable, feels sad/depressed, and is socially isolated from others.  The Veteran endorsed trouble concentrating, and stated he avoids crowds.  Additionally, the Veteran stated he had been in physical altercations, and indicated he had loss of interest in his usual activities.  The Veteran denied suicidal or homicidal ideations.  He continued to work on Army Reserve trucks in a civilian capacity.  He stated he was having difficulty with his family, to include his two brothers.  The examiner stated the Veteran was adequately dressed and groomed.  The Veteran was described as cooperative and candid.  Thought process was linear and devoid of delusional content.  The examiner found the Veteran nervous, but did not indicate any perceptual disturbances.  The examiner found the Veteran to be credible, and also indicated the Veteran exhibited adequate judgment.  The Veteran was again diagnosed with PTSD, and the examiner assessed his GAF score as 50 at that time.  

The Veteran underwent a fifth VA examination in May 2012.  At that time, the Veteran was assessed as having a GAF score of 53.  The Veteran indicated he continued to receive outpatient therapy and medication management.  He described his relationship with his girlfriend and daughters as "poor," stating he is irritable and withdrawing.  However, he indicated he had a good relationship with his mother and one close friend.  At that time, the Veteran continued to work for the Army Reserve unit as a mechanic.  He stated he missed 8-10 days in the past year as a result of mental health issues.  The Veteran also indicated he was irritable with coworkers and short with his supervisor.  He again reported concentration problems, which were affecting his work.  The Veteran endorsed difficulty falling asleep, irritability with outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle.  The examiner also noted impaired abstract thinking, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstance including work and worklike settings.  

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  Since 2008 the evidence indicates the Veteran's PTSD is significant.  Specifically, the evidence shows the Veteran's GAF scores have been in the range of 50-54 on all VA examinations and are indicative of moderately significant to serious symptoms.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability and lack of impulse control have resulted in considerable work problems.  Additionally, the Veteran's social isolation and irritability have also resulted in significant diminution in family relations.  Evidence of impaired thinking has been shown by the Veteran's reduced concentration, which has resulted in work deficiencies.  Finally, there is also clear evidence of impaired mood, as noted by his continuous treatment for symptoms such as depressed mood, anxiety, and an impaired affect.  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim most nearly approximates deficiencies in most areas, as required for a 70 percent rating.  	

There is no evidence of delusions, hallucinations, suicidal/homicidal ideations, or grossly inappropriate behavior.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, while mild memory impairments were noted, there is no indication that it is of such a severity that he forgets names of close relatives, his own occupation, or his own name.  In addition, the Veteran does have some good relationships and he is maintaining full-time employment.  No medical professional has ever opined, and the evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that a rating of 70 percent, and no more, is warranted throughout the pendency of the claim.

Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

By way of background, the Veteran was initially awarded service connection for left ear hearing loss in an October 2005 rating decision, and a noncompensable evaluation was assigned.  During the pendency of this appeal, the Veteran was subsequently awarded service connection for right ear hearing loss in a May 2011  Board decision.  In the rating decision implementing the Board's decision, the right ear hearing loss was combined with the left ear, as bilateral hearing loss, and the previously assigned non-compensable disability evaluation was confirmed.

In response to his claim for an increased rating, the Veteran was afforded a VA examination in January 2009.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
25
35
LEFT
25
30
25
45

Speech recognition was 92 percent in the right ear and 88 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and Level II Roman numeral designation for the left ear.  Application of a Level I designation and Level II designation to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

A second VA examination was conducted in August 2009.  At that time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
15
30
LEFT
15
20
15
45

Speech recognition was determined to be too unreliable to score.  Therefore, the Board has assessed the findings from this examination under Table VIA.  See 38 C.F.R. § 4.85(c).

Applying the values above to Table VIA results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII again results in a noncompensable rating.  The readings reported in this evaluation also did not meet the requirements for evaluation as an exceptional pattern of impairment.

A third VA examination was conducted in July 2011.  At that time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
15
35
LEFT
20
20
15
45

Speech recognition was 94 percent in the right ear and 92 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII again results in a noncompensable rating.  The readings reported in this evaluation also did not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the January 2009 examiner stated that the Veteran had no significant functional impact resulting from his hearing loss.  During the July 2011 VA examination, the examiner indicated the Veteran's hearing loss is mild to moderate at primarily one high frequency, which in most endeavors would not impact his communication abilities.  Therefore, the examiner stated that unless he is working in a noisy environment and needed to communicate regularly, his hearing loss would have minimal effect.  Similarly, the examiner stated most situational listening would be minimally impacted. 

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly showed that the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, a compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of the ratings presently assigned.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, with regard to the claimed disabilities, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from these individual disabilities or from the disabilities in combination, would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


						(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a compensable rating for bilateral hearing loss is denied.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


